Citation Nr: 0107740	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  99-03 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
schizophrenia.

2.  Entitlement to a special monthly compensation by reason 
of the need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel



INTRODUCTION

The veteran served on active duty from June 1979 to November 
1979.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the claims on appeal.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), among other things, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  Due to this change in the law, a remand is 
indicated in this case for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096-2100 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In this case, the veteran asserts that his service-connected 
schizophrenia is worse than currently evaluated.  Moreover, 
he maintains that he is in need of the assistance of another 
person.  The Board notes that there is no current VA 
examination, neither a psychiatric examination nor an aid and 
attendant examination, associated with the claims file.

It is noted that the RO scheduled examinations, and there is 
evidence concerning where the notice was sent and that it was 
not returned.  The appellant has not indicated the reason for 
his failure to report.  In view of the new law, and in view 
of the representative's request for a new examination, 
attempted re examination will be scheduled.  It is taken that 
the examination request by the representative represents 
willingness on the part of the appellant to report for an 
examination.

Finally, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, this case is REMANDED for the following:

1.  The veteran is offered the 
opportunity to report any recent 
treatment, to provide pertinent records, 
or request the RO's assistance in 
obtaining any records not currently in 
the claims file.  His failure to indicate 
that there has been recent pertinent 
treatment and otherwise assist in getting 
the records will be taken as an 
indication that there are no pertinent 
treatment records that should or can be 
obtained.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Thereafter, the veteran should be 
scheduled for the appropriate VA 
psychiatric examination.  The examiner 
should, based on sound medical judgment 
and all available medical records, and 
any testing deemed appropriate, determine 
the veteran's current psychiatric status, 
including any diagnoses of a current 
psychiatric disorder.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The claims folder and a copy of 
the current psychiatric rating criteria 
should be provided to the examiner for 
review.  

After reviewing the claims folder and 
examining the veteran, the examiner is 
requested to enter an opinion as to the 
degree of industrial impairment caused by 
the service-connected schizophrenia only.  
A Global Assessment of Functioning (GAF) 
score should also be determined, and a 
full explanation of its meaning should be 
set out.

4.  The veteran should also be scheduled 
for the appropriate VA examination to 
assess his need for aid and attendance 
and/or housebound status.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The claims folder should be 
provided to the examiner for review.  The 
examiner should comment on the veteran's 
ability maintain ordinary cleanliness, 
protect himself from the hazards and 
dangers incident to the daily 
environment, and other elements indicated 
for consideration of the aid and 
attendance benefits.  The effect of the 
veteran's psychiatric disability on his 
need for aid and attendance should be 
described.

5.  If the veteran fails to report for 
the above examinations, the claims folder 
should contain documentation as to the 
address to which notice was sent, and 
information as to whether the notice was 
returned as undeliverable.  The veteran's 
representative should be contacted as 
needed to assist in determining a current 
address.  Failure to report, if properly 
notified, could result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2000).

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) (if the report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).  

7.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


